ISSUER FREE WRITING PROSPECTUS Filed Pursuant to Rule 433 Registration Statement No. 333-139359 Dated November 6, 2009 Digital Optimization Securities with Buffer Protection Enhanced Return Strategies for Moderate-Return Environments Royal Bank of Canada Securities linked to the S&P 500® Index due on or about November 15, 2010 Investment Description Digital Optimization Securities with Buffer Protection are senior unsecured debt securities issued by Royal Bank of Canada with returns linked to the performance of the S&P 500® Index (the “Index”) (each, a “Security” and collectively, the “Securities”). The Securities are designed to enhance returns in a moderate-return environment—meaning an environment in which stocks generally appreciate only moderately —as well as preserve your principal if the level of the Index does not decrease by more than 10% from the Trade Date to the Final Valuation Date. If the Index Return is zero or positive, you will receive at maturity of the Securities your principal plus a return equal to the Digital Return defined below, providing you with the potential to outperform the Index. However, your return on these Securities will never exceed the Digital Return regardless of how much the Index appreciates. If the Index Return is negative, and exceeds the 10% Buffer Protection Percentage, at maturity you will lose 1.111% of your principal at maturity for every 1% decrease in the Index Return beyond the Buffer Protection PercentageThe Buffer Protection feature applies only if you hold the Securities to maturity.Any payment on the Securities, including any principal protection, is subject to the creditworthiness of Royal Bank of Canada.Investing in the Securities involves significant risks, which include the cap on the potential return at maturity and the potential loss of some or all of your principal Features Key Dates q Tactical Investment Opportunity—At maturity, the Securities will pay the Digital Return if the Index Return is zero or positive, and reduce exposure to negative Index Returns. In moderate-return environments, this strategy may provide the opportunity to outperform investments that track the performance of the Index. q Buffer Protection Feature—If you hold the Securities to maturity, your investment will be protected for the first 10% decline in the Index, subject to the creditworthiness of Royal Bank of Canada.However, you will have accelerated downside exposure of 1.111-for-1 to any negative Index Returns below -10%. Trade Date1November 9, 2009 Settlement Date1 November 12, 2009 Final Valuation Date2 November 10, 2010 Maturity Date2 November 15, 2010 1 Expected.In the event that we make any change to the expected Trade Date and Settlement Date, the Final Valuation Date and Maturity Date will be changed so that the stated term of the Securities remains the same. 2 Subject to postponement in the event of a market disruption event and as described under “Description of the Securities — Payment at Maturity” in the accompanying product prospectus supplement no. UBS-5. Security Offering We are offering Digital Optimization Securities with Buffer Protection linked to the S&P 500® Index.The return on the Securities is subject to, and will not exceed, the Digital Return, which will be determined on the Trade Date.The Securities are offered at a minimum investment of $1,000 in denominations of $10 and integral multiples thereof. The indicative Digital Return for the Securities, as well as the indicative maximum payment at maturity, are listed below. Underlying Index Index Ticker Buffer Protection Percentage Buffer Reduction Factor Digital Return* Maximum Payment at Maturity per $10 Security* Index Starting Level* CUSIP ISIN S&P 500® Index SPX 10% 1.111 12.00% to 13.50% $11.20 to $11.35 · 78009C407 US78009C4078 * The actual Digital Return and the Index Starting Level for the Securities will be determined on the Trade Date. See “Additional Information about Royal Bank of Canada and the Securities” in this free writing prospectus. The Securities will have the terms specified in the prospectus dated January 5, 2007, the prospectus supplement dated July 16, 2009, product prospectus supplement no. UBS-5 dated November 6, 2009 and this free writing prospectus. See “Key Risks” in this free writing prospectus and “Risk Factors” in the accompanying product prospectus supplement no. UBS-5 for risks related to investing in the Securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the Securities or passed upon the accuracy or the adequacy of this free writing prospectus or the accompanying prospectus, prospectus supplement and product prospectus supplement no.
